Bell, Judge,
dissenting. Speaking for myself and three other members of the court, we vigorously dissent from the majority opinion.
Ascertainment of the intention of the parties is the cardinal rule of construction of a contract, and the intention must be ascertained from the entire contract construed as a whole. Code §§ 20-704 and 20-702. It is the duty of the court to put a fair and reasonable construction upon a contract. Whitney v. Hagan, 65 Ga. App. 849, 850 (16 SE2d 779). Where two constructions are possible, one unreasonable and the other reasonable, it is necessary to look to the purpose intended and to give to the instrument the reasonable construction which would serve to put into effect the evident purpose of the agreement. Empire Mills Co. v. Burrell Engineering &c. Co., 18 Ga. App. 253, 254 (89 SE 530). Interpretation which results in a more reasonable and more probable construction should be adopted while a construction leading to an unreasonable result should be avoided. Hutto v. Snap-On Tool Corp., 71 Ga. App. 245 (30 SE2d 510). All of the facts and circumstances regarding the parties at the time of the making of the contract are to be resorted to in determining the intention of the parties. Griffin v. Burdine, 89 Ga. App. 391, 393 (79 SE2d 562). See also Hanson v. Stern, 102 Ga. App. 341 (116 SE2d 237).
The preamble to the contract before us recites that both the lessor and lessees claim rights and interests in the proceeds of *162sales and condemnations of property either originally demised or acquired during the term of the lease and used for its purposes, and that the parties claim rights and interests in those proceeds, and are in dispute as to- the disposition of certain of them, and may have similar claims as to further sales and condemnations, and, in order to avoid litigation and disputes, desire to place the proceeds of all such sales in trust with the trustee for the uses and purposes thereafter set forth, and to preserve without impairment their respective contentions as to their claims.
The introductory paragraph of the 1955 contract clearly recites that it is the desire to place in trust proceeds in which both the lessor and lessees claim rights and interests. While section 1 of the contract provides that the lessor and the lessees will deliver to the trustee the proceeds of the sales and condemnations of said real estate, it would appear that the word “said” relates back to the introductory paragraph and, therefore, the intent was to place in trust the proceeds of only those sales and condemnations in which both the lessor and the lessees claim rights and interests. As we see it, this contract does not reach out to encompass the separate awards of damages here in dispute which were granted as damages for the respective interests of the parties in the property condemned.
By the terms of the condemnation judgment, the lessor received the full damage for its loss, and its interests in the property taken were completely satisfied. The lessee has no interest in the award given to the lessor. The money awarded to the lessor belongs to it alone, and no valid reason appears from the terms of the contract why the lessees should be held to be entitled to receive interest on the lessor’s money for the remaining 18 years of the term. Yet this result is a holding of the majority opinion.
Similarly, the award to the lessees was for damages inflicted to the leasehold interests and was substituted for the leasehold value of the property taken. This sum belongs to the lessees alone as it is nothing more than recompense for the loss of use of the lease property during the remainder of the term. It appears to us to be a ridiculous distortion of the plain meaning *163of the terms of the agreement, as well as a debasing of elemental property law, to hold, as the majority does, that the lessor has an interest in money awarded to the lessee as the value of the leasehold interest taken through condemnation proceedings.
Each party has been paid for damages to its realty interests condemned, and neither has any claim in the sole interest of the other.
These separate condemnation awards were not within the contemplation of the 1955 agreement as they were not sums in which both parties could claim rights and interests.
We would reverse the judgment.
Presiding Judge Carlisle and Judges Jordan and Hall concur in this dissent.